DISSENTING OPINION
Tilson, Judge:
In my opinion the holding of this court should be that the items of merchandise marked' B on the invoice are subject to the Canadian Trade Agreement, and therefore'properly dutiable at 1 cent per square foot, but not less than 12% nor more than 25 percent ad valorem under paragraph 318 of the act of 1930 and the said Canadian Trade Agreement, leaving to the collector all functions of liquidation, a partof which requires a computation and determination of whether 1 cent per square foot is less or more than 12% percent or 25 percent ad valorem. When we have followed the law and found, as we should do on the evidence in this case, that- the items of merchandise marked B on the invoice are subject to the Canadian Trade Agreement, and therefore dutiable at 1 cent per square foot, but not less than 12% nor more than 25 percent ad valorem, our duty has been fully performed and ends there. We should not go further and attempt to assume any function of the collector by computing and determining that 12% percent ad valorem is more than 1 cent per square foot. This is a part of the liquidation and this court has no authority to perform any function of liquidation. Since there is no contention that the 3 cents per pound under the Revenue Act of 1932 was erroneously assessed, that question is not before us.